Moskowitz and Freedman, JJ.,
dissent in a memorandum by Freedman, J. as follows: I dissent from the order of disposition adjudicating appellant a juvenile delinquent and placing her on probation for a period of 12 months, and, in the exercise of discretion in the interest of justice, would remand the matter to Family Court with the direction to order a supervised adjournment in contemplation of dismissal (ACD) pursuant to Family Court Act § 315.3.
Although the presentment agency did not allege that appellant drank alcohol, the record shows that the court gave considerable weight to its mistaken belief that the 15-year-old appellant was a habitual drinker. The Court specifically stated that “the I&R [Probation Department investigation and report] points out that respondent does use alcohol. She said she drinks socially. Nevertheless, she’s 15 years old and she’s consuming alcohol, at least on a social basis, if she’s to be believed.” In fact, it was appellant’s mother, not appellant, who reported alcohol use on a social basis. There was absolutely no evidence that appellant used alcohol or drugs of any kind.
The majority emphasizes the negative findings concerning appellant in the I&R. However, the I&R also indicated that appellant obeys her mother and her curfews, gets along well with her siblings, is well liked by her teachers, has had no prior involvement with the law, and has maintained grade averages in the mid-70s despite school absences. Some of the absences were also attributable to the time involved in the administrative hearing resulting from the incident at issue. The “somewhat strained” relations between mother and daughter, cited by the majority, *678are, if anything, typical of relations between 14- or 15-year-old girls and their mothers.
While the majority avers that the I&R indicated that appellant showed a lack of remorse, I disagree with that assessment. Appellant fully admitted to committing the act with which she was charged, and acknowledged her need to control her anger (see Matter of Israel M., 57 AD3d 274 [2008]). Notably, her more culpable companion received a conditional discharge. I also believe that appellant’s cutting herself several years earlier during a period of sadness should not be considered as a dispositional factor.
Although appellant is not blessed with parents who are able to provide optimal supervision, she is obedient and has no history of behavioral problems. A supervised ACD would serve the purpose, of making sure that she attends school regularly and does not become involved in uncontrolled altercations without imposing the stigma of a juvenile delinquency adjudication (see e.g. Matter of Julian O., 80 AD3d 525 [2011]; Matter of Jeffrey C., 47 AD3d 433 [2008], lv denied 10 NY3d 707 [2008]).